Plaintiffs in error were convicted in the county court of Garfield county of having the unlawful possession of intoxicating liquor, and were each sentenced to pay a fine of $50 and to serve thirty days in the county jail.
The judgment was rendered on February 2, 1928, and the appeal was lodged in this court June 12, 1928, more than one hundred and twenty days after the judgment was rendered. Under the provisions of section 2808, Comp. Stat. 1921, the extreme limit within which an appeal from a conviction for a misdemeanor can be prosecuted to this court is one hundred and twenty days. Where the appeal is not filed until after the expiration of that time, this court does not acquire jurisdiction.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.